
	
		I
		111th CONGRESS
		1st Session
		H. R. 2368
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Holt (for
			 himself, Mr. George Miller of
			 California, Mr. Massa,
			 Ms. Bordallo,
			 Mrs. Tauscher,
			 Mr. Blumenauer,
			 Mr. McNerney,
			 Mr. LoBiondo,
			 Mr. Sestak,
			 Mr. Calvert,
			 Mr. Cardoza,
			 Mrs. Napolitano,
			 Mr. Honda,
			 Ms. Zoe Lofgren of California, and
			 Mr. Costa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Oversight and Government
			 Reform and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To encourage water efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Water Advanced Technologies for
			 Efficient Resource Use Act of 2009.
		2.WaterSense
			(a)In
			 generalThere is established within the Environmental Protection
			 Agency a WaterSense program to identify and promote water efficient products,
			 buildings and landscapes, and services in order—
				(1)to reduce water
			 use;
				(2)to reduce the
			 strain on water, wastewater, and stormwater infrastructure;
				(3)to conserve energy
			 used to pump, heat, transport, and treat water; and
				(4)to preserve water
			 resources for future generations,
				through
			 voluntary labeling of, or other forms of communications about, products,
			 buildings and landscapes, and services that meet the highest water efficiency
			 and performance standards.(b)DutiesThe
			 Administrator of the Environmental Protection Agency shall—
				(1)promote WaterSense
			 labeled products, buildings and landscapes, and services in the market place as
			 the preferred technologies and services for—
					(A)reducing water
			 use; and
					(B)ensuring product
			 and service performance;
					(2)work to enhance public awareness of the
			 WaterSense label through public outreach, education, and other means;
				(3)establish and
			 maintain performance standards so that products, buildings and landscapes, and
			 services labeled with the WaterSense label perform as well or better than their
			 less efficient counterparts;
				(4)publicize the
			 importance of proper installation of WaterSense plumbing products by a
			 WaterSense-certified or, if WaterSense certification guidelines do not exist,
			 licensed plumber or mechanical contractor, and the installation, maintenance,
			 and audit of WaterSense irrigation systems by a WaterSense-certified irrigation
			 professional to ensure optimal performance;
				(5)preserve the
			 integrity of the WaterSense label;
				(6)regularly review and, when appropriate,
			 update WaterSense criteria for categories of products, buildings and
			 landscapes, and services, at least once every four years;
				(7)regularly collect
			 and make available to the public summary data on the production and relative
			 market shares of WaterSense labeled products, buildings and landscapes, and
			 services, at least annually;
				(8)regularly estimate
			 and make available to the public the water and energy savings attributable to
			 the use of WaterSense labeled products, buildings and landscapes, and services,
			 at least annually;
				(9)solicit comments from interested parties
			 and the public prior to establishing or revising a WaterSense category,
			 specification, installation criterion, or other criterion (or prior to
			 effective dates for any such category, specification, installation criterion,
			 or other criterion);
				(10)provide reasonable notice to interested
			 parties and the public of any changes (including effective dates), on the
			 adoption of a new or revised category, specification, installation criterion,
			 or other criterion, along with—
					(A)an explanation of
			 changes; and
					(B)as appropriate,
			 responses to comments submitted by interested parties;
					(11)provide appropriate lead time (as
			 determined by the Administrator) prior to the applicable effective date for a
			 new or significant revision to a category, specification, installation
			 criterion, or other criterion, taking into account the timing requirements of
			 the manufacturing, marketing, training, and distribution process for the
			 specific product, building and landscape, or service category addressed;
			 and
				(12)identify and, where appropriate, implement
			 other voluntary approaches, such as labeling waterless devices that perform the
			 same function as a water consuming product or encouraging reuse, reclamation,
			 and recycling technologies, in commercial, institutional, residential,
			 municipal, and industrial sectors to improve water efficiency or lower water
			 use while meeting the performance standards established under paragraph
			 (3).
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated $7,500,000
			 for fiscal year 2010, $10,000,000 for fiscal year 2011, $20,000,000 for fiscal
			 year 2012, and $50,000,000 for fiscal year 2013 and each year thereafter,
			 adjusted for inflation, to carry out this section.
			3.Federal
			 procurement of water efficient products
			(a)DefinitionsIn
			 this section:
				(1)AgencyThe
			 term agency has the meaning given that term in section 7902(a)
			 of title 5, United States Code.
				(2)Watersense
			 product or serviceThe term WaterSense product or
			 service means a product or service that is rated for water efficiency
			 under the WaterSense program.
				(3)Watersense
			 programThe term WaterSense program means the
			 program established by section 2 of this Act.
				(4)FEMP designated
			 productThe term FEMP designated product means a
			 product that is designated under the Federal Energy Management Program of the
			 Department of Energy as being among the highest 25 percent of equivalent
			 products for efficiency.
				(5)Product and
			 serviceThe terms product and
			 service do not include any water consuming product or service
			 designed or procured for combat or combat-related missions. The terms also
			 exclude products or services already covered by the Federal procurement
			 regulations established under section 553 of the National Energy Conservation
			 Policy Act (42 U.S.C. 8259b).
				(b)Procurement of
			 water efficient products
				(1)RequirementTo
			 meet the requirements of an agency for a water consuming product or service,
			 the head of the agency shall, except as provided in paragraph (2),
			 procure—
					(A)a WaterSense
			 product or service; or
					(B)a FEMP designated
			 product.
					A WaterSense
			 plumbing product should preferably, when possible, be installed by a
			 WaterSense-certified or, if WaterSense certification guidelines do not exist,
			 licensed plumber or mechanical contractor, and a WaterSense irrigation system
			 should preferably, when possible, be installed, maintained, and audited by a
			 WaterSense-certified irrigation professional to ensure optimal
			 performance.(2)ExceptionsThe
			 head of an agency is not required to procure a WaterSense product or service or
			 FEMP designated product under paragraph (1) if the head of the agency finds in
			 writing that—
					(A)a WaterSense
			 product or service or FEMP designated product is not cost-effective over the
			 life of the product, taking current and future energy, water, and wastewater
			 cost savings into account; or
					(B)no WaterSense
			 product or service or FEMP designated product is reasonably available that
			 meets the functional requirements of the agency.
					(3)Procurement
			 planningThe head of an agency shall incorporate into the
			 specifications for all procurements involving water consuming products and
			 systems, including guide specifications, project specifications, and
			 construction, renovation, and services contracts that include provision of
			 water consuming products and systems, and into the factors for the evaluation
			 of offers received for the procurement, criteria used for rating WaterSense
			 products and services and FEMP designated products. The head of an agency shall
			 consider, to the maximum extent practicable, additional measures for reducing
			 agency water consumption, including water reuse, reclamation, and recycling
			 technologies, leak detection and repair, and use of waterless products that
			 perform similar functions to existing water-consuming products.
				(c)Listing of water
			 efficient products in federal catalogsWaterSense products and
			 services and FEMP designated products shall be clearly identified and
			 prominently displayed in any inventory or listing of products by the General
			 Services Administration or the Defense Logistics Agency. The General Services
			 Administration and the Defense Logistics Agency shall supply only WaterSense
			 products or FEMP designated products for all product categories covered by the
			 WaterSense program or the Federal Energy Management Program, except in cases
			 where the agency ordering a product specifies in writing that no WaterSense
			 product or FEMP designated product is available to meet the buyer’s functional
			 requirements, or that no WaterSense product or FEMP designated product is
			 cost-effective for the intended application over the life of the product,
			 taking energy, water, and wastewater cost savings into account.
			(d)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency shall issue regulations to carry out
			 this section.
			4.Early Adopter
			 Water Efficient Products Incentive Programs
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Eligible
			 entityThe term eligible entity means a State
			 government, local or county government, tribal government, wastewater or sewage
			 utility, municipal water authority, energy utility, water utility, or nonprofit
			 organization that meets the requirements of subsection (b).
				(3)Incentive
			 programThe term incentive program means a program
			 for administering financial incentives for consumer purchase and installation
			 of residential water efficient products and services as described in subsection
			 (b)(1).
				(4)Residential
			 water efficient product or serviceThe term residential water efficient
			 product or service means a product or service for a single-family or
			 multifamily residence or its landscape that is rated for water efficiency and
			 performance—
					(A)by the WaterSense
			 program; or
					(B)by an incentive
			 program and approved by the Administrator.
					Categories
			 of water efficient products and services may include faucets, irrigation
			 technologies and services, point-of-use water treatment devices, reuse,
			 reclamation, and recycling technologies, toilets, and showerheads.(5)Watersense
			 programThe term WaterSense program means the
			 program established by section 2 of this Act.
				(b)Eligible
			 entitiesAn entity shall be eligible to receive an allocation
			 under subsection (c) if the entity—
				(1)establishes (or
			 has established) an incentive program to provide rebates, vouchers, other
			 financial incentives, or direct installs to consumers for the purchase and
			 installation of residential water efficient products or services;
				(2)submits an
			 application for the allocation at such time, in such form, and containing such
			 information as the Administrator may require; and
				(3)provides
			 assurances satisfactory to the Administrator that the entity will use the
			 allocation to supplement, but not supplant, funds made available to carry out
			 the incentive program.
				(c)Amount of
			 allocations
				(1)In
			 generalSubject to paragraph (2), for each fiscal year, the
			 Administrator shall determine the amount to allocate to each eligible entity to
			 carry out subsection (d) taking into consideration—
					(A)the population
			 served by the eligible entity in the most recent calendar year for which data
			 are available;
					(B)the targeted
			 population of the eligible entity's incentive program, such as general
			 households, low-income households, or first-time homeowners, and the probable
			 effectiveness of the incentive program for that population;
					(C)for existing
			 programs, the effectiveness of the incentive program in encouraging the
			 adoption of water efficient products and services; and
					(D)any prior year's
			 allocation to the eligible entity that remains unused.
					(d)Use of allocated
			 fundsFunds allocated to an entity under subsection (c) may be
			 used to pay up to 50 percent of the cost of establishing and carrying out an
			 incentive program.
			(e)Fixture
			 recyclingEntities are encouraged to promote or implement fixture
			 recycling programs to manage the disposal of older fixtures replaced due to the
			 incentive program under this section.
			(f)Issuance of
			 rebatesFinancial incentives
			 may be provided to consumers that meet the requirements of the incentive
			 program. The entity may issue all financial incentives directly to consumers
			 or, with approval of the Administrator, delegate some or all financial
			 incentive administration to other organizations including, but not limited to,
			 local governments, municipal water authorities, and water utilities. The amount
			 of a financial incentive shall be determined by the entity, taking into
			 consideration—
				(1)the amount of the
			 allocation to the entity under subsection (c);
				(2)the amount of any
			 Federal, State, or other organization's tax or financial incentive available
			 for the purchase of the residential water efficient product or service;
				(3)the amount
			 necessary to change consumer behavior to purchase water efficient products and
			 services; and
				(4)the consumer
			 expenditures for onsite preparation, assembly, and original installation of the
			 product.
				(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator to carry out this section
			 $50,000,000 for fiscal year 2010, $100,000,000 for fiscal year 2011,
			 $150,000,000 for fiscal year 2012, $100,000,000 for fiscal year 2013, and
			 $50,000,000 for fiscal year 2014.
			
